DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 12/28/2021.
Claims 1-16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 9-13 of Patent No. 11,233,724 B2 (hereafter ‘724).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claims 1, 9, claim 1, 9 of ‘724 discloses: a forwarding device/ a method, for/comprising: 
receiving a first Bit Index Explicit Replication (BIER) packet, wherein the first BIER packet comprises a first label (receiving, by the intermediate node, a first multicast data packet, wherein a BIER header of the first multicast data packet comprises a first label); 
obtain, according to the first label, a second label corresponding to a multicast tree comprising the forwarding device (obtain a first forwarding entry based on the first label, wherein the first forwarding entry comprises the first label, a first identifier, and a second identifier, the first identifier identifying the multicast tree);
obtain a second BIER packet according to the second label and the first BIER packet, wherein the second BIER packet comprises the second label (obtain a second multicast data packet based on the second identifier, the second forwarding entry, and the first multicast data packet, wherein the second multicast data packet comprises the second label); 
send the second BIER packet (send the second multicast data packet)

Claims 2, 10 are obvious over claims 1, 9 of ‘724.
Claims 3, 11 are obvious over claims 2, 10 of ‘724.
Claims 4, 12 are obvious over claims 3, 11 of ‘724.
Claims 5, 13 are obvious over claims 4, 12 of ‘724.
Claims 6, 14 are obvious over claims 4, 12 of ‘724 (note that the steps of deleting and replacing are swapped but the swapping would have been obvious to one skilled in the art before the effective filing date because it involves changing order of known steps to produce same expected results of obtaining the second BIER packet with the same characteristics). 
Claims 7, 15 are obvious over claims 5, 13 of ‘724.
Claims 8, 16 are obvious over claims 5, 13 of ‘724.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Wijnands et al. (US 2018/0316520, “Wijnands”).

As to claim 9, Wijnands discloses a forwarding device, comprising: 
a memory storing instructions; and a processor coupled to the memory to execute the instructions (fig. 12, device with processor and memory), wherein the executed instructions instruct the processor to: 
receive a first Bit Index Explicit Replication (BIER) packet, wherein the first BIER packet comprises a first label ([0065], original BIER packet sent by node A was delivered to its intended destinations—nodes B (bit position 2), D (bit position 4) and H (bit position 5)—without message duplication, and without BIER forwarding capability in the subnetwork formed by nodes E, F and G; fig. 2B, [0058], a tree has been established in the form of a point-to-multipoint (P2MP) label-switched path. (Methods of establishing the tree are described below; the forwarding of FIG. 2B is illustrated in the context of a network in which the tree is already established.) The tree is rooted at node A, and traverses the non-BIER-capable subnetwork including nodes E, F and G to reach downstream BIER nodes C, B and D; first BIER packet 220 is from A to E with label AE1); 
obtain, according to the first label, a second label corresponding to a multicast tree comprising the forwarding device (second label are AC1 from E to C, AF1 from E to F, AG1 from E to G of the multicast tree);
obtain a second BIER packet according to the second label and the first BIER packet, wherein the second BIER packet comprises the second label; send the second BIER packet (fig. 2B, second packets are 240 and 250 each including a respective second label.)

As to claim 10, Wijnands discloses the executed instructions instruct the processor to obtain, according to the first label, a first identifier corresponding to the first label and identifying the multicast tree; and obtain, according to the first identifier the second label corresponding to the first identifier (fig. 2B, node E translates first label AE1 to AC1, AF1, and AG1).  

As to claim 11, Wijnands discloses the executed instructions instruct the processor to obtain, according to the first label, a second identifier and an outbound interface which correspond to the first label, wherein the second identifier instructs the forwarding device to perform point-to-multipoint (P2MP) forwarding; replace, according to the second identifier, the first label in the first BIER packet with the second label, to obtain the second BIER packet; and send the second BIER packet by using the outbound interface (fig. 2B, [0059], [0060], The AE1 label value from the incoming message is swapped for labels AC1, AF1, and AG1 in replicas 230, 240 and 250 and sent out to interfaces to C, F, G according to the multicast tree, fig. 4B, for example, label AF1 is associated with FEC: A{010010} multicast to bit positions 2 (node B) and 5 (node H)).  

As to claim 12, Wijnands discloses the executed instructions instruct the processor to obtain, according to first configuration information (fig. 2B, multicast tree configuration, AC1, AF1 and AG1 were previously allocated to the tree by nodes C, F and G and sent to node E) and the first label, a second identifier corresponding to the first label, wherein the first configuration information indicates that the forwarding device is configured to forward a BIER packet by using P2MP, and the second identifier is an identifier obtained according to the first configuration information (fig. 2B, [0059], [0060], The AE1 label value from the incoming message is swapped for labels AC1, AF1, and AG1 in replicas 230, 240 and 250 and sent out to interfaces to C, F, G according to the multicast tree, fig. 4B, for example, label AF1 is associated with FEC: A{010010} multicast to bit positions 2 (node B) and 5 (node H)).  

	Claims 1-4 are rejected for the same rationale in claims 9-12.

Allowable Subject Matter and Reasons for Allowance
Claims 5-8, 13-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.

The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited, including “obtaining, by the intermediate node and according to the second label, a third identifier corresponding to the second label, wherein the third identifier instructs the intermediate node to delete a parameter other than a BIER label from a BIER header; replacing, by the intermediate node and according to the second identifier, the first label in the first BIER packet with the second label, to obtain a label-replaced first BIER packet; deleting, by the intermediate node and according to the third identifier, a parameter other than the second label in a BIER header of the label-replaced first BIER packet, to obtain the second BIER packet” in claims 5, 13 or similar steps in claims 6, 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452